Citation Nr: 1803071	
Decision Date: 01/17/18    Archive Date: 01/29/18

DOCKET NO.  11-31 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities. 

3. Entitlement to an increased disability rating for diabetic nephropathy.

4. Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel




INTRODUCTION

The Veteran had active duty from August 1967 to July 1969.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from April and July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran died on December [REDACTED], 2012.


CONCLUSION OF LAW

Because the Veteran died, the Board has no jurisdiction to adjudicate the merits of the claims. 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996). The Veteran died during the pendency of the appeal. Therefore, his appeal is moot by virtue of his death, and it must be dismissed for lack of jurisdiction. See 38 U.S.C. § 7104(a); 38 C.F.R. 
§ 20.1302.

The Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106. The Veteran's surviving sons filed a February 2013 request to be substituted for the Veteran. This request was denied in a December 2015 administrative decision. When the Veteran's sons were notified of the denial of their request, they were informed of the procedure for filing a claim for accrued benefits. This claim has not been received by VA and is not before the Board.


ORDER

The appeal is dismissed.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


